— Application, pursuant to CPLR article 78, for judgment in the nature of prohibition, denied, and petition dated May 13, 1983, dismissed. Initially, since petitioner seeks to review a claim of double jeopardy, this proceeding lies (see Matter ofDi Lorenzo v Murtagh, 36 NY2d 306, 309-310). However, since the first count of the indictment was properly'reinstated (GPL 440.10, subd 7), petitioner is not entitled to the relief sought. Sweeney, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.